DETAILED ACTION

This action is in response to a correspondence filed on 09/02/2022.
Claims 1, 4 and 5 are amended.
Claims 11 and 12 are new.
Claims 1-12 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 09/02/2022, with respect to the rejection(s) of claims 1-10 being rejected under 35 U.S.C. 103 as being unpatentable over Takaoka et al. (US 20120311566) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made, specifically the limitations reading “a detector, including one or more processors, configured to transmit PING command to each type of hardware virtualized by the logical configurable provider” and “a logical configuration identifier … based on an absence of a reply to the PING command sent by the detector”. The Examiner agrees with the Applicant’s position that Takaoka does not explicitly disclose, nor suggest these features, however they constitute new grounds of rejection that will be addressed in view of Titus et al. (WO 2017209955) as further discussed below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Takaoka et al. (US 20120311566) hereinafter Takaoka in view of Titus et al. (WO 2017209955) hereinafter Titus.
Regarding claim 1, Takaoka teaches a failure notification system comprising:
a logical configuration provider, including one or more processors, configured to provide logical configurations in which a plurality of types of hardware are virtualized (see Fig. 1 item 3 and [0048]: This server device 3 is equipped with a hypervisor 37 having a function as a virtualization device and a plurality of virtual servers (#A, #B) 38 operating on the hypervisor 37; see [0084]: the server device 3 has a plurality of physical resources including a plurality of processors 31 for supervising and controlling the entire server device 3, a memory 32 for storing various programs and information, host bus adapters (HB0, HB1) 33 for sending/receiving data to/from each relay device 4, a plurality of power sources 34, and a network controller 35); 
a processor using logical configurations provided from the logical configuration provider (see Fig. 2 item 71 and [0072]: The overall management server 7 has the overall management system 71 having a processor, a memory, and a network controller (any of which is not shown) manage the entire computer system. Under this circumstance, the system administrator 930 for managing the entire system can recognize information managed by the resource management system 5 and the content of events sent from the event notification system 1 by operating the overall management system 71); and 
a failure notifier configured to notify the processor of a failure in the logical configuration provider (see Fig 2 item 5 and [0055]: Furthermore, the event notification system 1 notifies an overall management system 71 of the event received from the device, associates this event with the event 91 identified as described above based on the event filter to obtain an associated event 92, and notifies the overall management system 71 of the associated event 92), wherein the failure notifier comprises: 
a storage device (see Fig. 7 item 52: Memory) configured to store hardware configuration data in which an ID of the hardware is associated with an ID of a logical configuration corresponding to the hardware (see Fig. 9 and [0094]: The memory 52 stores logical resource information 521, physical resource information 522, resource connection information 523, domain information 524, service level information 525, and a logical resource allocation program 526. Furthermore, Takaoka teaches in [0099-102]: the logical resource information 521 is constituted from an ID field 521A, a type field 521B, a subordinate resource ID field 521C, and a domain ID field 521D… The ID (IDentifier) is information about an identifier for uniquely identifying each logical resource … The type is information about a name for identifying the type of each logical resource … The subordinate resource ID is an identifier for identifying a resource located at a subordinate position of the logical resource with the relevant ID); 
a logical configuration identifier (see Fig. 8 item 124) configured to identify a logical configuration corresponding to hardware from which a failure is detected from the hardware configuration data when a failure in the hardware is detected (see [0186]: The effect judgment program 124 judges, based on the received event, whether or not a failure has occurred in the host bus adapter (HBA) 33 or a port such as the host port 331 (step 1401) .. if an affirmative judgment is returned in step 1401, the effect judgment program 124 identifies the virtual volume 371, which is configured in the hypervisor 37 of the server device 3 having this host bus adapter 33 or the host port 331, based on the logical resource information 521 and the physical resource information 522 (step 1402), identifies the domain based on the identified virtual volume 371 (step 1403), and judges whether alternate access to the real volumes 26 constituting the virtual volume 371 is possible or not, by referring to the logical resource information 521, the physical resource information 522, and the resource connection information 523 (step 1404); see also [0168]); and 
a notifier configured to notify the processor of occurrence of a failure in the logical configuration identified by the logical configuration identifier (see Fig 2 item 5 and [0055]: Furthermore, the event notification system 1 notifies an overall management system 71 of the event received from the device).
Although Takaoka does not explicitly disclose that the failure notification comes directly from the resource management 5, Takaoka however teaches in [0073] that the event notification system 1, the resource management system 5 and the overall management server 7 can be integrated and configured as an event management device as a single unit. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention that the combination system of the resource management system 5 and the event notification system 1 as disclosed by Takaoka can reasonably implement the functions of claimed the failure notifier as required by the claim to arrive at the claimed invention.
Additionally, Takaoka does not explicitly teach a system comprising:
a detector, including one or more processors, configured to transmit PING command to each type of hardware virtualized by the logical configurable provider; and 
wherein a failure is detected based on an absence of a reply to the PING command sent by the detector.
In the same field of endeavor, Titus teaches a system in accordance with the present invention, the system comprising:
a detector, including one or more processors, configured to transmit PING command to each type of hardware virtualized by the logical configurable provider (see [0030]: These sessions may then be used to send signaling packets (e.g., keep-alive packets) from network device 100. Sending keep-alive packets enables session availability information to be exchanged between two ends of a forwarding or routing protocol; [0062]: an agent 314 for the virtual machine or a virtual machine agent 314 may be executed in the virtual machine for providing continuous pings/alerts to the VM Monitor through a low bandwidth, but highly reliable emulated input/output device 316; see also [0076]); and 
wherein a failure is detected based on an absence of a reply to the PING command sent by the detector (see [0062]: The VM monitor 302 may monitor the virtualized I/O device in the host software and if the virtualized I/O device in the host software does not observe a ping for a pre-determined amount of time, the VM Monitor 302 may assume that the active virtual machine 302 has become non-responsive and corrective, diagnostic, switchover, or other actions may be needed by the VM Monitor 302; see also [0094]: The QEMU guest agent 620 may periodically respond to a ping sent by the VM Monitor 606 with a ping response through the VirtIO-serial interface 614 and the LibVirt 608 … If the VM Monitor 606 does not receive one or multiple ping responses, the VM Monitor 606 can initiate the switchover/failover process).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the structure of the failure notification system of Takaoka to include the detector of Titus such that the detector is configured to transmit PING command to each type of hardware virtualized by the logical configurable provider, and a failure event is detected based on an absence of a reply to the PING command sent by the detector. Incorporating the teachings of Titus to the system of Takaoka would yield to several benefits, namely alerting agents of the health condition of one or more virtual machines and taking remedial action based on the alert, thereby improving high availability of network devices for processing network packets (Titus [0003-4]).


Regarding claim 2, Takaoka in view of Titus is applied as disclosed in claim 1 examined above. The Takaoka-Titus combination teaches a system comprising a storage device configured to store hardware configuration data in which an ID of the hardware is associated with an ID of a logical configuration corresponding to the hardware. Takaoka further teaches a system wherein the storage device is further configured to store logical configuration topology data representing connection states of the logical configurations (see Fig. 10 and [0106]: the physical resource information 522 is information for managing a plurality of physical resources constituting the storage apparatus 2 or the server device 3 and is constituted from an ID field 522A, a type field 522B, a superior resource ID field 522C, and a status field 522D … [0111]: The status is information about the status of each physical resource. Each entry of the status field 522D stores: information indicating NORMAL when the relevant physical resource is in a normal state; and information indicating FAILURE when a failure has occurred in the relevant physical resource), and redundancy type data in which IDs of the logical configurations are associated with redundancy types of the logical configurations (see Fig. 9 and [0099-101]: the logical resource information 521 is information for managing a plurality of logical resources constituting the storage apparatus 2 or the server device 3 and is constituted from an ID field 521A, a type field 521B, a subordinate resource ID field 521C, and a domain ID field 521D … Furthermore, each entry of the ID field 521A stores: RG0 or RG1 when identifying a RAID group; and VM1 or VM2 when identifying a virtual server 38), the logical configuration identifier is further configured to identify logical configurations influenced by the hardware from which the failure is detected and details of the influence with reference to the logical configuration topology data and the redundancy type data (see Fig. 14 and [0131-134]: If an incident in violation of the service level occurs, the event filter information 121 shown in FIG. 14 is information for managing an event notification method for reporting that incident and is constituted from an ID field 121A, a performance field 121B, an availability field 121C, a reliability field 121D, and a backup field 121E … [0134]: If the content of the event does not reach the service level defined by the service level information 525 in FIG. 13, each entry of the performance field 121B, the availability field 121C, the reliability field 121D, and the backup field 121E stores information indicating SL NOT REACHED (first filter information) which means that the content of the event will be reported), and the notifier is further configured to notify of the identified details of the influence (see [0053-55]: the event notification system 1 notifies an overall management system 71 of the event received from the device, associates this event with the event 91 identified as described above based on the event filter to obtain an associated event 92, and notifies the overall management system 71 of the associated event 92. As a result, the system administrator 930 for managing the entire system can recognize the occurrence of an incident in violation of the service level and the content of failure information, which associates this violation incident with the site where the failure occurred, by operating the overall management system 71, using a system administrator terminal (not shown); see also [0131]).

Regarding claim 3, Takaoka in view of Titus teaches the limitations of claim 1 as examined above. The invention of Takaoka and Titus teaches a failure notifier comprising a storage device configured to store hardware configuration data in which an ID of the hardware is associated with an ID of a logical configuration corresponding to the hardware. Takaoka further teaches a system wherein the storage device is further configured to store processor data in which the IDs of the logical configurations are associated with IDs of processors using the logical configurations (see Fig. 11 table 523 and [0115]: An entry of the connected target ID field 523B stores an identifier for identifying the connected target of each resource. For example, if the connected targets of the real volume PV0 26, from among the real volumes 26, are the controller ports (CP00, CP10) 223, the connected target ID field 523B stores CP00, CP10), and the notifier is configured to notify a processor using a logical configuration identified by the logical configuration identifier of occurrence of a failure in the logical configuration (see [0053-55] as explained above).

Regarding claim 4, Takaoka teaches a failure notification method used in a failure notification system including:
a logical configuration provider, including one or more processors configured to provide logical configurations in which a plurality of types of hardware are virtualized (see Fig. 1 item 3 and [0048]: This server device 3 is equipped with a hypervisor 37 having a function as a virtualization device and a plurality of virtual servers (#A, #B) 38 operating on the hypervisor 37; see [0084]: the server device 3 has a plurality of physical resources including a plurality of processors 31 for supervising and controlling the entire server device 3, a memory 32 for storing various programs and information, host bus adapters (HB0, HB1) 33 for sending/receiving data to/from each relay device 4, a plurality of power sources 34, and a network controller 35); 
a processor using logical configurations provided from the logical configuration provider (see Fig. 2 item 71 and [0072]: The overall management server 7 has the overall management system 71 having a processor, a memory, and a network controller (any of which is not shown) manage the entire computer system. Under this circumstance, the system administrator 930 for managing the entire system can recognize information managed by the resource management system 5 and the content of events sent from the event notification system 1 by operating the overall management system 71); and 
a failure notifier, including one or more processors configured to notify the processor of a failure in the logical configuration provider (see Fig 2 item 5 and [0055]: Furthermore, the event notification system 1 notifies an overall management system 71 of the event received from the device, associates this event with the event 91 identified as described above based on the event filter to obtain an associated event 92, and notifies the overall management system 71 of the associated event 92), the failure notification method comprising: 
storing by a computer stores, in a storage device, hardware configuration data in which an ID of the hardware is associated with an ID of a logical configuration corresponding to the hardware (see Fig. 9 and [0094]: The memory 52 stores logical resource information 521, physical resource information 522, resource connection information 523, domain information 524, service level information 525, and a logical resource allocation program 526. Furthermore, Takaoka teaches in [0099-102]: the logical resource information 521 is constituted from an ID field 521A, a type field 521B, a subordinate resource ID field 521C, and a domain ID field 521D… The ID (IDentifier) is information about an identifier for uniquely identifying each logical resource … The type is information about a name for identifying the type of each logical resource … The subordinate resource ID is an identifier for identifying a resource located at a subordinate position of the logical resource with the relevant ID); 
identifying, by the computer, identifies a logical configuration corresponding to hardware from which a failure is detected from the hardware configuration data when a failure in the hardware is detected (see [0186]: The effect judgment program 124 judges, based on the received event, whether or not a failure has occurred in the host bus adapter (HBA) 33 or a port such as the host port 331 (step 1401) ... if an affirmative judgment is returned in step 1401, the effect judgment program 124 identifies the virtual volume 371, which is configured in the hypervisor 37 of the server device 3 having this host bus adapter 33 or the host port 331, based on the logical resource information 521 and the physical resource information 522 (step 1402), identifies the domain based on the identified virtual volume 371 (step 1403), and judges whether alternate access to the real volumes 26 constituting the virtual volume 371 is possible or not, by referring to the logical resource information 521, the physical resource information 522, and the resource connection information 523 (step 1404); see also [0168]); and 
notifying, by the computer, notifies the processor of occurrence of a failure in the logical configuration identified in the identifying step (see Fig 2 item 5 and [0055]: Furthermore, the event notification system 1 notifies an overall management system 71 of the event received from the device).
Although Takaoka does not explicitly disclose that the failure notification comes directly from the resource management 5, Takaoka however teaches in [0073] that the event notification system 1, the resource management system 5 and the overall management server 7 can be integrated and configured as an event management device as a single unit. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention that the combination system of the resource management system 5 and the event notification system 1 as claimed by Takaoka can reasonably implement the functions of claimed the failure notifier as required by the claim to arrive at the claimed invention.
Additionally, Takaoka does not explicitly teach a system comprising:
a detector, including one or more processors, configured to transmit PING command to each type of hardware virtualized by the logical configurable provider; and 
wherein a failure is detected based on an absence of a reply to the PING command sent by the detector.
In the same field of endeavor, Titus teaches a system in accordance with the present invention, the system comprising:
a detector, including one or more processors, configured to transmit PING command to each type of hardware virtualized by the logical configurable provider (see [0030]: These sessions may then be used to send signaling packets (e.g., keep-alive packets) from network device 100. Sending keep-alive packets enables session availability information to be exchanged between two ends of a forwarding or routing protocol; [0062]: an agent 314 for the virtual machine or a virtual machine agent 314 may be executed in the virtual machine for providing continuous pings/alerts to the VM Monitor through a low bandwidth, but highly reliable emulated input/output device 316; see also [0076]); and 
wherein a failure is detected based on an absence of a reply to the PING command sent by the detector (see [0062]: The VM monitor 302 may monitor the virtualized I/O device in the host software and if the virtualized I/O device in the host software does not observe a ping for a pre-determined amount of time, the VM Monitor 302 may assume that the active virtual machine 302 has become non-responsive and corrective, diagnostic, switchover, or other actions may be needed by the VM Monitor 302; see also [0094]: The QEMU guest agent 620 may periodically respond to a ping sent by the VM Monitor 606 with a ping response through the VirtIO-serial interface 614 and the LibVirt 608 … If the VM Monitor 606 does not receive one or multiple ping responses, the VM Monitor 606 can initiate the switchover/failover process).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the structure of the failure notification system of Takaoka to include the detector of Titus such that the detector is configured to transmit PING command to each type of hardware virtualized by the logical configurable provider, and a failure event is detected based on an absence of a reply to the PING command sent by the detector. Incorporating the teachings of Titus to the system of Takaoka would yield to several benefits, namely alerting agents of the health condition of one or more virtual machines and taking remedial action based on the alert, thereby improving high availability of network devices for processing network packets (Titus [0003-4]).

Regarding claim 5, Takaoka teaches a failure notification apparatus serving as a failure notifier in a failure notification system including:
a logical configuration provider, including one or more processors, configured to provide logical configurations in which a plurality of types of hardware are virtualized (see Fig. 1 item 3 and [0048]: This server device 3 is equipped with a hypervisor 37 having a function as a virtualization device and a plurality of virtual servers (#A, #B) 38 operating on the hypervisor 37; see [0084]: the server device 3 has a plurality of physical resources including a plurality of processors 31 for supervising and controlling the entire server device 3, a memory 32 for storing various programs and information, host bus adapters (HB0, HB1) 33 for sending/receiving data to/from each relay device 4, a plurality of power sources 34, and a network controller 35); 
a processor using logical configurations provided from the logical configuration provider (see Fig. 2 item 71 and [0072]: The overall management server 7 has the overall management system 71 having a processor, a memory, and a network controller (any of which is not shown) manage the entire computer system. Under this circumstance, the system administrator 930 for managing the entire system can recognize information managed by the resource management system 5 and the content of events sent from the event notification system 1 by operating the overall management system 71); and 
a failure notifier configured to notify the processor of a failure in the logical configuration provider (see Fig 2 item 5 and [0055]: Furthermore, the event notification system 1 notifies an overall management system 71 of the event received from the device, associates this event with the event 91 identified as described above based on the event filter to obtain an associated event 92, and notifies the overall management system 71 of the associated event 92), wherein the failure notifier comprises: 
a storage device (see Fig. 7 item 52: Memory) configured to store hardware configuration data in which an ID of the hardware is associated with an ID of a logical configuration corresponding to the hardware (see Fig. 9 and [0094]: The memory 52 stores logical resource information 521, physical resource information 522, resource connection information 523, domain information 524, service level information 525, and a logical resource allocation program 526. Furthermore, Takaoka teaches in [0099-102]: the logical resource information 521 is constituted from an ID field 521A, a type field 521B, a subordinate resource ID field 521C, and a domain ID field 521D… The ID (IDentifier) is information about an identifier for uniquely identifying each logical resource … The type is information about a name for identifying the type of each logical resource … The subordinate resource ID is an identifier for identifying a resource located at a subordinate position of the logical resource with the relevant ID); 
a logical configuration identifier (see Fig. 8 item 124) configured to identify a logical configuration corresponding to hardware from which a failure is detected from the hardware configuration data when a failure in the hardware is detected (see [0186]: The effect judgment program 124 judges, based on the received event, whether or not a failure has occurred in the host bus adapter (HBA) 33 or a port such as the host port 331 (step 1401) .. if an affirmative judgment is returned in step 1401, the effect judgment program 124 identifies the virtual volume 371, which is configured in the hypervisor 37 of the server device 3 having this host bus adapter 33 or the host port 331, based on the logical resource information 521 and the physical resource information 522 (step 1402), identifies the domain based on the identified virtual volume 371 (step 1403), and judges whether alternate access to the real volumes 26 constituting the virtual volume 371 is possible or not, by referring to the logical resource information 521, the physical resource information 522, and the resource connection information 523 (step 1404); see also [0168]); and 
a notifier configured to notify the processor of occurrence of a failure in the logical configuration identified by the logical configuration identifier (see Fig 2 item 5 and [0055]: Furthermore, the event notification system 1 notifies an overall management system 71 of the event received from the device).
Although Takaoka does not explicitly disclose that the failure notification comes directly from the resource management 5, Takaoka however teaches in [0073] that the event notification system 1, the resource management system 5 and the overall management server 7 can be integrated and configured as an event management device as a single unit. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention that the combination system of the resource management system 5 and the event notification system 1 as claimed by Takaoka can reasonably implement the functions of claimed the failure notifier as required by the claim to arrive at the claimed invention.
Additionally, Takaoka does not explicitly teach a system comprising:
a detector, including one or more processors, configured to transmit PING command to each type of hardware virtualized by the logical configurable provider; and 
wherein a failure is detected based on an absence of a reply to the PING command sent by the detector.
In the same field of endeavor, Titus teaches a system in accordance with the present invention, the system comprising:
a detector, including one or more processors, configured to transmit PING command to each type of hardware virtualized by the logical configurable provider (see [0030]: These sessions may then be used to send signaling packets (e.g., keep-alive packets) from network device 100. Sending keep-alive packets enables session availability information to be exchanged between two ends of a forwarding or routing protocol; [0062]: an agent 314 for the virtual machine or a virtual machine agent 314 may be executed in the virtual machine for providing continuous pings/alerts to the VM Monitor through a low bandwidth, but highly reliable emulated input/output device 316; see also [0076]); and 
wherein a failure is detected based on an absence of a reply to the PING command sent by the detector (see [0062]: The VM monitor 302 may monitor the virtualized I/O device in the host software and if the virtualized I/O device in the host software does not observe a ping for a pre-determined amount of time, the VM Monitor 302 may assume that the active virtual machine 302 has become non-responsive and corrective, diagnostic, switchover, or other actions may be needed by the VM Monitor 302; see also [0094]: The QEMU guest agent 620 may periodically respond to a ping sent by the VM Monitor 606 with a ping response through the VirtIO-serial interface 614 and the LibVirt 608 … If the VM Monitor 606 does not receive one or multiple ping responses, the VM Monitor 606 can initiate the switchover/failover process).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the structure of the failure notification system of Takaoka to include the detector of Titus such that the detector is configured to transmit PING command to each type of hardware virtualized by the logical configurable provider, and a failure event is detected based on an absence of a reply to the PING command sent by the detector. Incorporating the teachings of Titus to the system of Takaoka would yield to several benefits, namely alerting agents of the health condition of one or more virtual machines and taking remedial action based on the alert, thereby improving high availability of network devices for processing network packets (Titus [0003-4]).


Regarding claim 6, Takaoka teaches a non-transitory computer readable medium storing the failure notification program for causing a computer to serve as the failure notification apparatus, wherein the teachings of Takaoka are applied as disclosed in claim 5 examined above.

Regarding claims 7 and 9, they recite the same limitations as claim 2 examined above. Therefore, the same rationale of rejection is applied.

Regarding claims 8 and 10, they recite the same limitations as claim 3 examined above. Therefore, the same rationale of rejection is applied.

Regarding claim 11, Takaoka in view of Titus is applied as disclosed in claim 2 examined above. The combination of Takaoka and Titus teaches a system wherein the storage device is further configured to store logical configuration topology data representing connection states of the logical configurations. Additionally, Takaoka teaches a system wherein:
the plurality of types of hardware are virtualized by the logical configuration provider includes one or more device links (Takaoka – see [0084]: [0084]: the server device 3 has a plurality of physical resources including … host bus adapters (HB0, HB1) 33 for sending/receiving data to/from each relay device 4; see also [0186]: The effect judgment program 124 judges, based on the received event, whether or not a failure has occurred in the host bus adapter (HBA) 33 or a port such as the host port 331 (step 1401)); and 
the redundancy types of one or more logical configurations respectively corresponding to the one or more device links include an ACT/SBY configuration type indicating that same resources can be provided through the device link before and after occurrence of a failure (see [0031]: In certain implementations, redundant virtual machines running network operating systems may be provided to ensure high availability of the network device. In such implementations, one of the virtual machines may be configured to operate in an “active” mode (this virtual machine is referred to as the active virtual machine) and perform a set of functions while the other virtual machine is configured to operate in a “standby” mode (this virtual machine is referred to as the standby virtual machine) in which the set of functions performed by the active virtual machine are not performed; see also [0032]: As a result of the failover, the virtual machine that was previously operating in active mode prior to the failover may operate in the standby mode after the failover. A failover enables the set of functions performed in active mode to be continued to be performed without interruption. Additionally, Titus teaches in [0048]: When a failover or switchover occurs, the standby management module may become the active management module and take over performance of the set of functions performed by a management module in active mode. The management module that was previously operating in active mode may then become the standby management module. The active-standby model in the management plane enhances the availability of network device 200, allowing the network device to support various high- availability functionality such as graceful restart, non-stop routing (NSR), and the like). 

Regarding claim 12, Takaoka in view of Titus is applied as disclosed in claim 7 examined above. The combination of Takaoka and Titus teaches a system wherein the storage device is further configured to store logical configuration topology data representing connection states of the logical configurations. Additionally, Takaoka teaches a system wherein:
the plurality of types of hardware are virtualized by the logical configuration provider includes one or more device links (Takaoka – see [0084]: [0084]: the server device 3 has a plurality of physical resources including … host bus adapters (HB0, HB1) 33 for sending/receiving data to/from each relay device 4; see also [0186]: The effect judgment program 124 judges, based on the received event, whether or not a failure has occurred in the host bus adapter (HBA) 33 or a port such as the host port 331 (step 1401)); and 
the redundancy types of one or more logical configurations respectively corresponding to the one or more device links include an ACT/SBY configuration type indicating that same resources can be provided through the device link before and after occurrence of a failure (see [0031]: In certain implementations, redundant virtual machines running network operating systems may be provided to ensure high availability of the network device. In such implementations, one of the virtual machines may be configured to operate in an “active” mode (this virtual machine is referred to as the active virtual machine) and perform a set of functions while the other virtual machine is configured to operate in a “standby” mode (this virtual machine is referred to as the standby virtual machine) in which the set of functions performed by the active virtual machine are not performed; see also [0032]: As a result of the failover, the virtual machine that was previously operating in active mode prior to the failover may operate in the standby mode after the failover. A failover enables the set of functions performed in active mode to be continued to be performed without interruption. Additionally, Titus teaches in [0048]: When a failover or switchover occurs, the standby management module may become the active management module and take over performance of the set of functions performed by a management module in active mode. The management module that was previously operating in active mode may then become the standby management module. The active-standby model in the management plane enhances the availability of network device 200, allowing the network device to support various high- availability functionality such as graceful restart, non-stop routing (NSR), and the like). 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F NGANKAM whose telephone number is (571)270-3659. The examiner can normally be reached M-F 9:30-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached on (571) 272-3949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.F.N/Examiner, Art Unit 2454                                                                                                                                                                                                        
/GLENTON B BURGESS/Supervisory Patent Examiner, Art Unit 2454